United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-343
Issued: April 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 27, 2012 appellant filed a timely appeal from a June 11, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Because more than 180
days elapsed from the last merit decision of March 15, 2011 to the filing of this appeal, the Board
lacks jurisdiction to review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further merit
review under 5 U.S.C. § 8128.
1

The Board notes that appellant requested oral argument before the Board. By letter dated December 4, 2012, the
Clerk of the Board advised appellant that oral arguments were only held in Washington DC. Appellant was asked to
confirm that she would attend oral argument in Washington DC. She did not respond to this letter.
2

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On May 3, 2010 appellant, then a 44-year-old lobby assistant, filed a claim alleging that
she sustained injuries to her back and leg due to employment activities between June 30, 2009
and April 27, 2010.3 She reportedly felt pain in her back and leg on April 27, 2010 when she
lifted a file that was three to four inches thick. Appellant experienced pain from walking up and
down, getting in and out of chairs, and stretching and bending all day while retrieving, lifting and
placing filing folders in cabinets.
The employing establishment controverted appellant’s claim, stating that she was limited
to answering telephones and assisting walk-ins. It denied that she was required to file and
insisted that whenever she handled a file, there were carts and other assistance available.
By decision dated September 27, 2010, OWCP denied appellant’s claim on the grounds
that she had failed to establish the fact of injury. Appellant failed to provide sufficient evidence
to support her assertions that she engaged in the activities alleged to have caused her claimed
injury.
On October 25, 2010 appellant requested an oral hearing.
In a statement dated November 2, 2010, appellant asserted that the employing
establishment deliberately misrepresented her assigned duties, stating that she had been required
to file, to process bond fees and to make deposits. She was repeatedly lifting and performing
functions on the copy machine. Appellant submitted copies of emails related to her job
assignments.
In a March 15, 2011 decision, an OWCP hearing representative affirmed the
September 27, 2010 decision. He found that appellant failed to establish that her position was
substantially more than sedentary or of a nature to be physically taxing to the point of causing a
back injury.
On March 14, 2012 appellant requested reconsideration.
In an undated statement, appellant indicated that she had filed two additional claims for
back injuries, which were accepted for back strain. She had been assigned a position as a lobby
assistant following her June 30, 2009 injury. Appellant’s duties were not limited to answering
telephones and assisting walk-ins, but rather included lifting three to four-inch files, as well as
the duties previously described.
In a letter dated May 15, 2012, appellant stated that she was submitting copies of emails
and doctors’ reports in support of her reconsideration request. The record does not include the
referenced documents.
3

Appellant initially filed a notice of recurrence of disability relating to her March 1, 2005 claim (File No.
xxxxxx839), which was accepted for back strain. OWCP converted her claim to an occupational disease claim
because she alleged new injuries. Appellant has filed numerous other claims, including a June 30, 2009 traumatic
injury claim (File No. xxxxxx628), which was also accepted for back strain.

2

By decision dated June 11, 2012, OWCP denied appellant’s request for reconsideration,
finding that the evidence and argument submitted were insufficient to warrant merit review.4
On appeal, appellant contends that OWCP issued its decision without medical
documentation, which was unavailable at the time. She reiterates that her back condition was
exacerbated by the requirements of her light-duty job.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by OWCP; or by submitting
relevant and pertinent evidence not previously considered by OWCP.5 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration
Appellant has not shown that OWCP erroneously applied or interpreted a specific point
of law; nor has she advanced a relevant legal argument not previously considered by OWCP.
Consequently, she is not entitled to a review of the merits of her claim based on the first and
second above-noted requirements under section 10.606(b)(2). A claimant may obtain a merit
review by submitting relevant and pertinent evidence not previously considered.7 Appellant,
however, did not submit the required new and relevant evidence. Although she indicated that
she would be submitting copies of emails and physicians’ reports, the record did not include any
such evidence supporting her request for reconsideration. Appellant submitted only a May 15,
2012 letter and an undated statement, in which she repeated her assertions that her position as a
lobby assistant required her to lift three to four-inch files, as well as the walking, stretching and
bending duties previously described. As these contentions were previously made and considered
by OWCP, they are cumulative and duplicative in nature.8 The Board finds that appellant’s letter
and statement do not constitute relevant and pertinent new evidence not previously considered
and, therefore, do not constitute a basis for reopening the case for a merit review.
4

The Board notes that appellant submitted additional evidence after OWCP rendered its June 11, 2012 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47
ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to OWCP,
together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).
5

20 C.F.R. § 10.606(b). See generally 5 U.S.C. § 8128(a).

6

Howard A. Williams, 45 ECAB 853 (1994).

7

See supra note 4 and accompanying text.

8

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).

3

Appellant’s reconsideration request failed to show that OWCP erroneously applied or
interpreted a point of law, nor did it advance a point of law or fact not previously considered by
OWCP. The Board, therefore, finds that OWCP did not abuse its discretion in refusing to reopen
her claim for a review on the merits.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

